PD-1603-14                                   COURT OF CRIMINAL APPEA'5
ALONZO GRAYSON, JR.                                                  §           IN THE                 JAN 30 2015
                             PETITIONER                              §
                                                                     §
vs.                             -'                                   §           texas             Abel Acosta, Clei*
                                                                     §
STATE OF TEXAS/                                                      §
                            RESPONDENT.                              §           COURT OF CRIMINAL APPEALS

                   PETTTTONER'S                 MOTION          FOR      SUSPENSION       OF   RU1LES


TO    THE    HONORABLE       COURT             OF    CRIMINAL            APPEALS:


        Comas        Now,        Alonzo              Grayson,             Jr.,     "Petitioner,"         pursuant

to     rule 2 of the Texas Rules of Appellate Procedure aRtLoieapfect-
fully moves this Court to suspend rule 9.3(b)(1) and with respect
                                                                                           COURT OF CRIMINAL APPEALS
                                                                                                   JAN 3 0 2313
thereto will shwo the following:

                                      a. statement of the case                                   Abel Acosta,,Cierk

        1.         Petitioner              is        pursuing              a   Petition For Discretionary

Review        with        this        court           from a final               judgment out of the 296th

District           Court of Collin County,                               Texas and affirmation on appeal

from        the     Fifth        District Court of Appeals in Dallas Texas under

cause numbers 296-81500-2012 and 05-13-00832-Cr respectively.

                                      B.       ARGUMENT          &       AUTHORITIES


        2.        Rule      2        of        the        Texas          Rules     of Appellate Procedure

(TRAP)        allows        this           Court           to        suspend the rules for good cause

shown.            Petitioner              is        an indigent Texas state prisoner and has

no     access        to     any duplication equipment to provide the original

and     eleven        copies              of        his     Petition with attached opinion from

the Court of          Appeals.




                                                           Page 1.
        3.         Petitioner        has absolutely no way to provide this Court

with     the        required        copies.           He has only one copy of the opinion

which        he     cannot     provide           with the Petition as it is needed for

further           court     review        if     he    is    denied       relief    from    the    Court   of


Criminal          Appeals.

        4.         Petitioner        in        exercising           his     First     Amendment right

of     access        to     courts        respectfully              moves this court to suspend

the     requirement           of     providing              the      original and eleven copies

of     the        Petition and        rule 68.4(i)                as he cannot meet the requir

ement of the copies and opinion..

        5.         Suspension        of the two rules will not hinder the review

proceedings           or     cause        any burden on any party.                    The opinion can

be     reviewed           electronically              and     the     Petitioner can be scanned

to be    reviewed by all Justices of                         the Court.

                                                 C.    PRAYER


        6.        Wherefore,         Petitioner              respectfully           prays     this Court

to     suspend        rules        9.3(b)(1)           and        68.4(i)     which will give him

effective           and    meaningful access to the Courts in his Petitioner

for Discretionary Review.

                                                                      Respectfully submitted,



                                                                      Along$ Grayabn,             Ji
                                                                      Clements Unlt-186^695
                                                                      9601 Spur 591
                                                                      Amarillo, TX:79107-9606




                                                  Page       2.
                                    VERIFICATION


       Petitioner     under    penalty       of     perjury        herein    states that

all    statments   made   within    this   motion    are    true    and   correct.

                            CERTIFICATE      OF   SERVICE


       This    is to certify that I have on this 17th day of Janaury,

2015    provided a true and exact copy of              this motion on Respondent

by placing the same in the prison mail system postage paid addresed

to:


Wes Wynne,
Assistant District Attorney
2100   Bloomdale Red.,      Suite    20004
McKinney,     TX 75071


                                                           Alonafo Grayso/n, Jr/,




                                       Page 3.